           Case 8:20-cv-00267-GLS Document 1 Filed 01/30/20 Page 1 of 9



      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                          (SOUTHERN DIVISION)


ANALLELI ROSAS AGUILAR
3401 Dodge Park Road Apt. T2
Hyattsville, Maryland 20785
                                                   Civil Action No.: 20-267
             Plaintiff,
      v.

HOT SUBS, INC.
9201 Woodmore Center
Lanham, Maryland 20706

SERVE: Rokshana Mannan
       9201 Woodmore Center
       Lanham, Maryland 20706

NEW FRESH FOOD, INC.
9141 Alaking Court
Capitol Heights, Maryland 20743

SERVE: Rokshana Mannan
       10539 Campus Way South
       Largo, Maryland 20774

CAPITOL FOOD, INC. d/b/a SUBWAY
10428 Campus Way South
Largo, Maryland 20774

SERVE: Rokshana Mannan
      10428 Campus Way South
       Largo, Maryland 20774

SAPON RAHAMAN
25561 Royal Hunter Drive
Aldie, Virginia 20105

ROKSHANA MANNAN
25561 Royal Hunter Drive
Aldie, Virginia 20105

             Defendants.
              Case 8:20-cv-00267-GLS Document 1 Filed 01/30/20 Page 2 of 9



                                            COMPLAINT

         Plaintiff, Anelleli Rosas Aguilar (“Plaintiff Aguilar”) brings this action against Defendants,

New Fresh Food, Inc. (“NFF”), Hot Subs, Inc. (“HSI”), Capitol Food, Inc. (“CFI”), Sapon Rahaman

(“Rahaman”) and Rokshana Mannan (“Mannan”) for violations of the Fair Labor Standards Act of

1938 (“FLSA”), 29 U.S.C. §§ 201, et seq.; the Maryland Wage and Hour Law (“MWHL”), Labor

& Empl. Art. § 3-415, et seq.; and the Maryland Wage Payment and Collection Law (“MWPCL”),

Labor & Empl. Art., § 3-501, et seq. Plaintiff brings this action to recover unpaid, illegally withheld

minimum wage and overtime compensation along with liquidated damages and attorney’s fees and

costs.

                                  JURISDICTION AND VENUE

         1.      The jurisdiction of this Court is based upon 28 U.S.C. § 1331 and 29 U.S.C. § 217.

The Court has subject matter jurisdiction under § 1331 because Plaintiff’s claims involve federal

questions and the Court has pendant jurisdiction over the Plaintiff’s state law claims under 28

U.S.C. § 1367.

         2.      This Court has in personam jurisdiction over Defendants because they conduct

business in the State of Maryland and all of the events giving rise to these claims occurred in

Maryland.

                                          THE PLAINTIFF

         3.      The Plaintiff is an adult resident of Prince George’s County, Maryland and was

employed by the Defendants from in or around March 2017 until approximately September 21,

2019.




                                                   2
            Case 8:20-cv-00267-GLS Document 1 Filed 01/30/20 Page 3 of 9



                                       THE DEFENDANTS

       4.      NFF is a corporation organized under the laws of the state of Maryland. NFF owns

and operates a Subway restaurant franchise located at 9141 Alaking Court, Capitol Heights,

Maryland 20743, where Plaintiff worked during part of the time which is the subject of this

Complaint. NFF was an employer of the Plaintiff within the meaning of the FLSA, MWHL and the

MWPCL because it, by and through its owners, directors, officers and agents, employed the

Plaintiff directly, hired her, set her rate of pay, set the terms and conditions of her employment, set

her schedule, directed her in the performance of her work, maintained employment records for

Plaintiff, disciplined her, and paid her wages.

       5.      HSI is a corporation organized under the laws of the State of Maryland. HSI owns

and operates a Subway restaurant franchise located at 9201 Woodmore Center, Lanham, Maryland

20706, where Plaintiff worked for part of the time period which is the subject of this Complaint.

HSI was an employer of the Plaintiff within the meaning of the FLSA, MWHL and the MWPCL

because it, by and through its owners, directors, officers and agents, employed the Plaintiff directly,

hired her, set her rate of pay, set the terms and conditions of her employment, set her schedule,

directed her in the performance of her work, maintained employment records for Plaintiff,

disciplined her, and paid her wages.

       6.      CFI is a corporation organized under the laws of the State of Maryland. CFI owns

and operates a Subway restaurant franchise located at 10428 Campus Way South, Largo, Maryland

20774, where Plaintiff worked during part of the time period which is the subject of this Complaint.

CFI was an employer of the Plaintiff within the meaning of the FLSA, MWHL and the MWPCL

because it, by and through its owners, directors, officers and agents, it employed the Plaintiff

directly, hired her, set her rate of pay, set the terms and conditions of her employment, set her




                                                  3
             Case 8:20-cv-00267-GLS Document 1 Filed 01/30/20 Page 4 of 9



schedule, directed her in the performance of her work, maintained employment records for Plaintiff,

disciplined her, and paid her wages.

        7.      NFF, HSI and CFI are a single “Enterprise” within the meaning of 29 U.S.C. § 203

(r)(1), as they: (1) perform related activities; (2) through unified operations and common control of

Defendants Rahaman and Mannan; (3) for a common business purpose. NFF, HSI and CFI

constitute an “Enterprise Engaged in Commerce” within the meaning of 29 U.S.C. § 203 (s)(1), as

they, either alone or collectively, have: (1) employees engaged in commerce or the production of

goods for commerce, or employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce; and (2) a gross volume of sales made or

business done of not less than $500,000.00 (exclusive of excise taxes at the retail level that are

separately stated).

        8.      Rahaman is the manager of NFF, HSI, and CFI. He was an employer of Plaintiff

within the meaning of the FLSA, MWHL and the MWPCL because he: (1) had functional and

operational control over the day-to-day affairs of NFF, HSI, and CFI and is significantly involved

in their operations; (2) controlled the corporate funds which were used to pay Plaintiff and other

employees and could allocate funds as profits; (3) controlled the terms and conditions of Plaintiff’s

employment, including determining Plaintiff’s rate of pay and how often she was paid; (4) made

decisions about how many hours Plaintiff was paid; (5) set the Plaintiff’s work schedule and

directed Plaintiff in the performance of her work; (6) provided Plaintiff with the tools and materials

necessary to do her work; (7) maintained employment records; (8) could discipline the Plaintiff;

and (9) had authority to hire and fire Plaintiff.

        9.      On information and belief Mannan is an owner of NFF, HSI, and CFI. Mannan is

also director of all three entities and an officer. Mannan was an employer of Plaintiff within the




                                                    4
               Case 8:20-cv-00267-GLS Document 1 Filed 01/30/20 Page 5 of 9



meaning of the FLSA, MWHL and the MWPCL because she: (1) is an owner, officer, and director

of NFF, HSI and CFI and has functional and operational control over their day-to-day affairs and

is significantly involved in their operations; (2) controlled the corporate funds which were used to

pay Plaintiff and other employees and could allocate funds as profits; (3) had authority to control

the terms and conditions of Plaintiff’s employment, including the ability to set or change Plaintiff’s

rate of pay and how often she was paid; (4) could make decisions about how many hours Plaintiff

was paid for and was in whole or in part responsible for the decision not to pay Plaintiff for all

hours worked since Mannan also signed Plaintiff’s paychecks; (5) had authority to set the Plaintiff’s

work schedule and direct Plaintiff in the performance of her work; (6) maintained employment

records; (7) could discipline the Plaintiff; and (8) had authority to hire and fire Plaintiff.

Specifically, Mannan interviewed Plaintiff before she was hired and was involved in the decision

to hire her.

                                     STATEMENT OF FACTS

        10.      At all times relevant to the Complaint, Plaintiff was employed by the Defendants as

a food service worker at Subway restaurant franchise consisting of three Subway restaurants

operated by Mannan and Rahaman - NFF, HSI, and CFI (“Subway”). Plaintiff’s primary duties

included, but were not limited to, preparing Subway sandwiches, greeting customers, cleaning the

kitchen and dining area, and operating the cash register.

        11.      At all times relevant to the Complaint, Defendants paid Plaintiff strictly on an hourly

basis. Plaintiff’s hourly rate ranged from a starting rate of $10.75 per hour to $12.50 per hour.

        12.      At all times relevant to the Complaint, Defendants Rahaman and Mannan assigned

Plaintiff to work at one or more of the three Subway restaurants they own and/or operate (i.e. NFF,

HSI, and CFI) and regularly assigned Plaintiff to work in excess of 40 hours per week.




                                                    5
             Case 8:20-cv-00267-GLS Document 1 Filed 01/30/20 Page 6 of 9



       13.     Prior to May 2018, Plaintiff typically worked fewer than 10 hours of overtime each

week and in some weeks did not work overtime. After May 2018, and continuing until she stopped

working for Defendants, Plaintiff worked between 90- and 100-hours total in many weeks.

Sometimes working in excess of 16 hours per day and six days per week. Plaintiff sometimes took

a 10-15-minute meal break in between shifts, but usually just ate while she was working.

       14.     Defendants never paid Plaintiff an overtime premium equal to one and one-half

times her hourly rate for the hours in excess of 40 that she worked for them each week and instead

paid Plaintiff her regular hourly rate for all hours worked, including overtime hours.

       15.     In addition, Defendants did not pay Plaintiff for all of her worktime, including

overtime and straight-time hours.

       16.     Defendants used a third-party payroll vendor to pay Plaintiff and to avoid detection

for their overtime violations, they paid Plaintiff using one or more of the multiple entities that they

owned (i.e. Defendants NFF, HSI, and CFI) but divided Plaintiffs total work hours across the three

entities so it would not appear that she worked overtime. And, when Plaintiff received a raise to

$12.50 per hour, Defendants paid Plaintiff the extra $0.50 in cash and not through the payroll

system.

       17.     The amount owed to the Plaintiff will be calculated after Plaintiff obtains her time

records which are in the Defendants’ exclusive possession.

                                           COUNT I
                                  VIOLATIONS OF THE FLSA
                                    29 U.S.C. §§ 201 – 216 (b)

       18.     Plaintiff repeats and incorporates by reference all allegations set forth above.

       19.     At all times relevant to this Complaint, Defendants were “employers” of the Plaintiff

within the meaning of the FLSA.




                                                  6
             Case 8:20-cv-00267-GLS Document 1 Filed 01/30/20 Page 7 of 9



       20.       At all times relevant to the Complaint, Plaintiff was an employee of each Defendant

within the meaning of the FLSA.

       21.       At all times relevant to this Compliant Plaintiff was engaged in commerce and/or

handled goods that have been moved in commerce, alternatively, Defendants constitute an

enterprise engaged in commerce.

       22.       Defendants violated the FLSA by knowingly failing to pay Plaintiff one and one-

half times her regular hourly rate for each hour over 40 that she worked during each workweek that

Plaintiff was employed by Defendants.

       23.       In addition, Defendants did not pay Plaintiff for all hours (including straight-time

and overtime) that she worked.

       24.       Defendants’ actions were willful as defined by the FLSA and were not undertaken

in good faith.

       25.       Defendants are liable to Plaintiff under 29 U.S.C. § 216(b) of the FLSA, for her

unpaid and illegally withheld overtime and minimum wage compensation, plus an additional equal

amount as liquidated damages, court costs, reasonable attorneys’ fees and expenses and any other

relief deemed appropriate by the Court.

                                          COUNT II
                                VIOLATIONS OF THE MWHL
                               Md. Code Ann., Lab. & Empl. § 3-420

       26.       Plaintiff repeats and incorporates by reference all allegations of fact set forth above.

       27.       At all times relevant to this Complaint, Defendants were employers of the Plaintiff

within the meaning of the MWHL.

       28.       At all times relevant to this Complaint, Plaintiff was an employee of each Defendant

within the meaning of the MWHL.




                                                    7
             Case 8:20-cv-00267-GLS Document 1 Filed 01/30/20 Page 8 of 9



       29.      Defendants violated the MWHL by knowingly failing to pay Plaintiff one and one-

half times her regular hourly rate for each hour over 40 that she worked or not paying her any

compensation, not even minimum wage, for some of her hours, including straight-time and

overtime.

       30.      Defendants knowingly, willfully and intentionally violated Plaintiff’s rights, under

the MWHL and did not act in good faith, making them liable for liquidated damages.

       31.      As a result, Defendants are liable to Plaintiff pursuant to the MWHL for her unpaid

and illegally withheld overtime and minimum wages for the statutory period, an additional equal

amount as liquidated damages, court costs, attorneys’ fees, and any other relief deemed appropriate

by the Court.

                                         COUNT III
                              VIOLATIONS OF THE MWPCL
                         Md. Code Ann., Lab. & Empl. §§ 3-501 – 3-509

       32.      Plaintiff repeats and incorporates by reference all allegations of fact set forth above.

       33.      Defendants knowingly, willfully and intentionally violated Plaintiff’s rights under

the MWPCL by failing to pay Plaintiff an overtime premium for her overtime hours, and by failing

to pay Plaintiff for all hours worked (including straight and overtime hours) and Defendants’

unlawful failure or refusal to pay the required wages was not the result of a bona fide dispute within

the meaning of the MWPCL.

       34.      Defendants are liable to Plaintiff pursuant to the MWPCL for illegally withheld

straight-time and overtime wages for the statutory period, an additional amount equal to double the

unpaid overtime wages as liquidated damages, litigation costs, attorneys’ fees, and any other relief

deemed appropriate by the Court.

                                      PRAYER FOR RELIEF




                                                   8
           Case 8:20-cv-00267-GLS Document 1 Filed 01/30/20 Page 9 of 9



       WHEREFORE, Plaintiff requests that this Court grant her the following relief:

               a)     enter a judgment against Defendants, jointly and severally, and in favor of

the Plaintiff in the amount of the Plaintiff’s respective unpaid and illegally withheld overtime and

minimum wages, plus an equivalent amount as liquidated damages pursuant to 29 U.S.C. § 216(b);

               b)     enter a judgment against Defendants, jointly and severally, and in favor of

Plaintiff, based on Defendants’ violations of the MWHL in the amount of Plaintiff’s unpaid and

illegally withheld overtime and minimum wages and an equal sum as liquidated damages;

               c)     enter a judgment against Defendants, jointly and severally, and in favor of

Plaintiff, based on Defendants’ violations of the MWPCL in the amount of Plaintiff’s unpaid and

illegally withheld straight-time wages and overtime wages and a sum equal to double liquidated

damages under the MWPCL;

               d)     award Plaintiff her costs and reasonable attorneys’ fees incurred in this

action, as provided in 29 U.S.C. § 216 (b) and Md. Code Ann., Labor & Empl. § 3-507.2; and

               e)     permanently enjoin Defendants from committing further violations of the

FLSA, the MWHL and the MWPCL.

                                                     Respectfully submitted,



                                                     /s/Suvita Melehy
                                                     Maryland Bar No.: 13068
                                                     MELEHY & ASSOCIATES LLC
                                                     8403 Colesville Road, Suite 610
                                                     Silver Spring, MD 20910
                                                     Tel: (301) 587-6364
                                                     Fax: (301) 587-6308
                                                     Email: smelehy@melehylaw.com
                                                     Attorneys for Plaintiff




                                                 9
